DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7,8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “wherein (e)” (cl 7:1) is indefinite because there is no (e) in the base claims.  It lacks antecedent basis. 	
 	The phrase “wherein (f)” (cl 8:1) is indefinite because there is no (e) in the base claims.  It lacks antecedent basis.
 	The phrase “wherein (g)” (cl 8:2) is indefinite because there is no (e) in the base claims.  It lacks antecedent basis.
 	The phrase “wherein (g)” (cl 9:1) is indefinite because there is no (e) in the base claims.  It lacks antecedent basis.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,6,7,8,9,10,11,13,19,20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2002/0042311).  Watanabe teaches the claimed process as evidenced at paras. 0011,0012,0016, and 0025-0027; and Table 1.
 	Regarding claim 1: (Currently Amended) A method for producing a golf ball comprising a spherical core and at least one cover layer covering the spherical core (Watanabe: paras. 0011,0012, and 0016; Table 1), wherein the method comprises:
 	a first step of kneading (a) a base rubber, (b) an a, p-unsaturated carboxylic acid having 3 to 8 carbon atoms and/or a metal salt thereof as a co-crosslinking agent, (c) a crosslinkable compound having two or more polymerizable unsaturated bonds in a molecule thereof which excludes the a,P-unsaturated carboxylic acid having 3 to 8 carbon atoms and the metal salt thereof, and (d) a crosslinking initiator to prepare a core rubber composition (Watanabe: paras. 0016; rubber constitutes (a); Zinc stearate of Table 1 constitutes (b); zinc diacrylate or trimethylolpropane trimethacrylate of para. 0011 constitutes (c); peroxide of para. 0012 constitutes (d))
 	a second step of producing the spherical core from the core rubber composition at a molding temperature in a range from 100 °C to 150 °C (Watanabe: para. 0016; molding temperature T2 is 140-180C); and
 	a third step of molding the at least one cover layer covering the spherical core on the spherical core (Watanabe: paras. 0025-0027); 
wherein a temperature difference (Td-T2) between the molding temperature (T2) in the second step and a one-minute half-life temperature (Td) of (d) the crosslinking initiator is 40 °C or less (Watanabe: para. 0012 teaches dicumyl peroxide and 2,5,-dimethyl-2,5-

 	Regarding claim 2: (Original) The method for producing the golf ball according to claim 1, wherein (c) the crosslinkable compound having two or more polymerizable unsaturated bonds in the molecule thereof is a crosslinkable compound having two or more (meth)acryloyl groups in a molecule thereof (Watanabe: para. 0011; trimethylolpropane trimethacrylate).

 	Regarding claim 3: (Original) The method for producing the golf ball according to claim 1, wherein (c) the crosslinkable compound having two or more polymerizable unsaturated bonds in the molecule thereof is at least one member selected from the group consisting of trimethylolpropane tri(meth)acrylate, ethylene glycol di(meth)acrylate, and 1,6-hexanediol di(meth)acrylate (Watanabe: para. 0011; trimethylolpropane trimethacrylate).

 	Regarding claim 4: (Original) The method for producing the golf ball according to claim 1, wherein the core rubber composition contains (c) the crosslinkable compound having two or more polymerizable unsaturated bonds in the molecule thereof in an amount of ranging from 2 parts by mass to 39 parts by mass with respect to 100 parts by mass of (a) the base rubber (Watanabe: Table 1; zinc diacrylate, 27.5-31.5 pbw).



  	Regarding claim 7: (Original) The method for producing the golf ball according to claim 1, wherein (e) a metal compound is also kneaded in the first step (Watanabe: para. 0016, Table 1; zinc salts and zinc oxide).

 	Regarding claim 8: (Original) The method for producing the golf ball according to claim 1, wherein (f) an organic sulfur compound and/or (g) a carboxylic acid and/or a metal salt thereof is also kneaded in the first step (Watanabe:para. 0012; barium sulfate).
 	Regarding claim 9: (Original) The method for producing the golf ball according to claim 8, wherein (g) the carboxylic acid and/or the metal salt thereof is at least one member selected from the group consisting of a saturated fatty acid, a metal salt of a saturated fatty acid, an aromatic carboxylic acid, and a metal salt of an aromatic carboxylic acid (Watanabe: Table 1; zinc stearate).

 	Regarding claim 10: (Original) The method for producing the golf ball according to claim 1, wherein (c) the crosslinkable compound has a molecular weight in a range from 100 to 500 (Watanabe: Table 1; zinc diacrylate 207.5g/mol and trimethylolpropane trimethacrylate 338.4 g/mol).

 	Regarding claim 11: (Previously Presented) The method for producing the golf ball according to claim 1, wherein
 	(c)    the crosslinkable compound has a self-polymerization temperature by heat (Tc) of 120 °C or more (Watanabe: inherently taught since Watanabe teaches both zinc diacrylate and trimethylolpropane trimethacrylate).

 	Regarding claim 13:  (Previously Presented) The method for producing the golf ball according to claim 1, wherein in the first step, all the materials are kneaded at one time to prepare the rubber composition (Watanabe: para. 0016).

 	Regarding claim 19: (Previously Presented) The method for producing the golf ball according to claim 1, wherein a temperature difference (Tc-T2) between the molding temperature (T2) in the second step and a self-polymerization temperature (Tc) of (c) the crosslinkable compound by heat is 1 °C or more (Watanabe: para. 0016; Tc is inherently taught since Watanabe teaches both zinc diacrylate and trimethylolpropane trimethacrylate, and T2 is 140-180C).

 	Regarding claim 20:   (New) The method for producing the golf ball according to claim 1, wherein (c) the crosslinkable compound having two or more polymerizable unsaturated bonds in the molecule thereof is a crosslinkable compound having two or more (meth)acryloyl groups in a molecule thereof (Watanabe: para. 0016; trimethylolpropane trimethacrylate), and 


 	Regarding claim 21:    (New) The method for producing the golf ball according to claim 1, wherein (c) the crosslinkable compound having two or more polymerizable unsaturated bonds in the molecule thereof is a crosslinkable compound having two or more (meth)acryloyl groups in a molecule thereof, and has a molecular weight in a range from 100 to 500 (Watanabe: Table 1; trimethylolpropane trimethacrylate 338.4 g/mol), and
 	a temperature difference (Tc-T2) between the molding temperature (T2) in the second step and a self-polymerization temperature (Tc) of (c) the crosslinkable compound by heat is 1°C or more (Watanabe: para. 0016; Tc is inherently taught since Watanabe teaches both zinc diacrylate and trimethylolpropane trimethacrylate, and T2 is 140-180C).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,14,15,16,17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2002/0042311) as applied to claim 1 above.  The above teachings of Watanabe are incorporated hereinafter.  In regard to claims 14-15, such mixing order or combination is well-known in the molding in order to ensure homogeneity.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the components of Watanabe according to the claimed order in order to ensure homogeneity.  In regarding to claims 16-18, the use of a specific material is a mere obvious matter of choice dependent on the desired final product. Since the claimed materials and their half-lifes are well-known in the molding and golf ball arts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials in the process of Watanabe in order to ensure the proper molding of balls having desired playing characteristics.

Applicant’s arguments with respect to claim(s) 1-4,6-19, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 8/7/20 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 8/14/20.  See MPEP 2144.03(C).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744